Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
2.	Examiner took notice of the remarks and amendments made by applicant filed on		7/22/22.
	Response to Amendment
3.	This office action is in response to Amendment filed on 7/22/22.
4.	Claims 1-20 are pending.
Allowable Subject Matter
5.	Claims 1-20 are allowed.
6.	Claims 1-20 are considered allowable since prior art made of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed limitations having in combination with other features, a memory die comprising a first controller including processing circuitry including one or more processors, the first controller configured to perform operations for peak power management, the operations comprising: functioning, in a memory die package of multiple memory die packages, as a global management die for peak power management of the multiple memory die packages, as a local management die within the memory die package, or as a non-management die in the memory die package; and with the memory die set as the global management die, starting a communication sequence to share a power budget among the multiple memory die packages; and a contact pad coupled to the first controller to couple the memory die to a package contact of the memory die package, the package contact to provide communication from the first controller to engage in the peak power management among the multiple memory die packages.
	Prior art also does not discloses a memory system comprising: multiple memory die packages, each memory die package including one or more memory dies; a communication line coupled to each memory die in the multiple memory die packages; a global management die in one memory die package of the multiple memory die packages, the global management die operable to start a communication sequence among the multiple memory die packages to share a current budget across the multiple memory die packages via the communication line; and a local management die in each memory die package of the multiple memory die packages other than the memory die package containing the global management die, each local management die to receive a signal having clock pulses driven by the management die on the communication line.
	Prior art does not discloses a method of conducting peak power management, the method comprising: starting a communication sequence, to share a total peak power budget of a system among multiple memory die packages of the system, at a manager die in one memory die package of the multiple memory die packages, each memory die package containing one or more memory dies; driving clock pulses from the manager die onto a communication line with the memory dies of the multiple memory die packages coupled to the communication line; adding, at the manager die or a local manager die of each memory die package, data identifying a status of a current budget of the respective memory die package, during a period in which the respective manager die or the local manager die has token access to the communication line; and adjusting a usage limit of a current budget of a memory die of a memory die package of the multiple memory die packages, in response to data received from the communication line at the memory die.

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Connie Yoha whose telephone number is (571) 272-1799.  The examiner can normally be reached on Mon. - Fri. from 8:00 A.M. to 5:30 PM.  The examiner's supervisor, Alexander Sofocleous, can be reached at (571) 272-0635.  The fax phone number for this Group is (571) 273-8300. 
8.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov Should you have questions on access to the Private Pair system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/CONNIE C YOHA/Primary Examiner, Art Unit 2825